         Case 1:14-md-02543-JMF Document 8570 Filed 07/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                 14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION

-----------------------------------------------------------------------------x       ORDER


JESSE M. FURMAN, United States District Judge:

         The Court has received an email, attached as Exhibit A, as well as a voicemail, from an

alleged member of the settlement class raising concerns about the class action settlement

administrator. The Court will provide copies of the same to Co-Lead Counsel. Co-Lead

Counsel shall promptly take steps to address the class member’s concerns and shall file a letter

updating the Court on such efforts within 30 days. Co-Lead Counsel shall serve a copy of this

order on the class member at the email address provided.


        SO ORDERED.

Dated: July 23, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
Case 1:14-md-02543-JMF Document 8570 Filed 07/23/21 Page 2 of 3




                EXHIBIT A
        Case 1:14-md-02543-JMF Document 8570 Filed 07/23/21 Page 3 of 3


From:              Okinawa 4K
To:                Furman NYSD Chambers
Subject:           JND has went dark and wont communicate with lawyers or plaintiffs.
Date:              Thursday, July 22, 2021 9:58:40 PM


CAUTION - EXTERNAL:


Hello my name is Christopher Jones and I am a member of the GM
class action lawsuit for the ignition switch.
I'm getting a bit concerned about this JND handling the funds for this
settlement. They stopped updating their website months ago and have
since then went past the date when they said they would update
information and start paying people their share of the fund. I've also
noticed that they've scrubbed the July 19th pay after date from the site
but the reps are still repeating it like it's still active. The lack of
transparency kind of worries me. We don't know how many vehicles
are involved, we don't know how much this JND is going to charge for
their services and deduct from the common fund, we don't even know
how much we're going to get from this lawsuit individually. Every time I
email them they talk me in circles and refer me back to a website that
they do not update. There's zero transparency and with me being
overseas I want to make sure that everything is done right. JND seems
to be known for making a lot of mistakes and cutting corners which is
worrying. Is there anything that you know that you could tell me about
this and how things are going?



CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
